Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 12, 2019

The Court of Appeals hereby passes the following order:

A19A0959. WALTER THOMAS JARRELL v. THE STATE.

      Counsel for Appellant in the above-styled case, pursuant to Court Rule 41 (g)
(2), has filed a Motion To Withdraw Appeal.
      Court Rule 41 (g) (2) provides as follows:

      In a criminal case, unless the State is the appellant, the motion shall
      include an affidavit from the defendant agreeing to the withdrawal of the
      appeal. Should the defendant refuse to provide an affidavit, counsel
      shall advise the Court of that fact and state in the motion the grounds for
      withdrawing the appeal.

      Counsel states in the motion the defendant has been notified and asked to
execute an affidavit. As of the filing of the motion, the defendant has not responded.
      Said Motion is hereby GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/12/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.